Citation Nr: 0434441	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-21 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to accrued benefits.

3. Basic eligibility for nonservice-connected death pension 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active service as a Recognized Guerrilla from 
June 1944 to September 1945.  He died in November 1997.  
Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Manila, the Republic of the Philippines, which denied the 
enumerated claims.


FINDINGS OF FACT

1.  The veteran died on November [redacted] 1997. According to the 
death certificate, his death was due to hypovolemic shock, 
bleeding esophageal varicies and hepatoma, liver cirrhosis.

2.  The service department has certified that the decedent 
had recognized guerrilla service from June 1944 to September 
1945.

3. The medical evidence of record indicates that the decedent 
did not suffer from hypovolemic shock, bleeding esophageal 
varicies and hepatoma, liver cirrhosis during or within one 
year after his verified service.

4.  The medical evidence of record indicates that the 
decedent did not develop liver disease until many years 
subsequent to active service, and there is no demonstrable 
connection between such service and the causes of his death.

5.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.

6.  Appellant filed her claim for accrued benefits in August 
2002, more than a year after the veteran's November 1997. 

7.  The veteran did not have qualifying service under Section 
1541 for the purpose of establishing entitlement to VA death 
benefits.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the 
decedent's death. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004).

3.  Basic eligibility to VA nonservice-connected death 
pension benefits has not been established. 38 U.S.C.A. §§  
107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 
3.40, 3.41 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA. See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The United States Court of Appeals for Veterans Claims (the 
Court) has not specifically addressed whether the VCAA 
applies to cases involving basic eligibility for VA benefits, 
as is one of the issues in the present case.  However, the 
Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

One of the issues in this case involves a question of 
eligibility for VA benefits, and the outcome of that claim 
depends on whether the appellant's deceased husband had 
qualifying service for the appellant to receive death pension 
benefits.  Another issue is this case involves a question of 
legal entitlement to accrued benefits.  To the extent in 
which the law is dispositive on those issues in this case, 
the VCAA is not applicable.  See 38 C.F.R. § 3.159(d) (2004).  
Nevertheless, as the appellant claims that the veteran had 
qualifying military service, there is an evidentiary 
question, and to that extent, the VCAA is applicable to the 
death pension claim.  The VCAA is applicable to the claim for 
service connection for the cause of death.

Under the VCAA, VA must notify claimants of the evidence and 
information necessary to substantiate a claim for benefits, 
and inform the claimant whether he or VA bears the burden of 
producing or obtaining that evidence or information. 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the 
appellant filed her claim for dependency and indemnity (DIC) 
benefits in August 2002.  Following receipt of the claim, the 
RO notified the appellant by letter dated in September 2002 
of the VCAA and how it applied to her claims.  In February 
2003, the RO notified the appellant that her claims had been 
denied in the enclosed January 2003 rating.  

The RO explained why she was not entitled to service 
connection for cause of death, accrued benefits, and non-
service connected death benefits.  In a July 2003 statement 
of the case (SOC) and August 2003 SSOC, the RO provided the 
appellant VA regulations governing service connection, 
recognized service, and accrued benefits, and further 
explained why the claims were denied.  An additional VCAA 
letter dated in August 2003 further discussed further 
discussed the VCAA and what medical records the RO had 
received and advised the appellant what further steps would 
be taken.  Specifically, the appellant was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  She was advised that it was 
her responsibility to respond in a timely matter to the VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
her.  The appellant was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
her claim so that VA could help by getting that evidence.  
She responded by stating in September 2003 that there was no 
additional evidence to submit.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes the death 
certificate, the veteran's discharge examination and all 
available medical reports known to exist.  The appellant's 
hearing testimony is also in the claims file.  No current 
medical examination or opinion is required in this case.  
There is no outstanding duty to obtain medical opinion in 
support of the appellant's claim for VA to discharge. 

In light of the foregoing, the Board is satisfied that VA has 
no outstanding duty to further inform the appellant of the 
evidence needed to substantiate her claims, and of her and 
VA's respective duties concerning providing information and 
evidence.

II. Service connection for the cause of the veteran's death

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
As a general matter, service connection for a disability is 
focused upon facts, as shown by evidence: (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service; and (3) a relationship or nexus between 
the current disability and any injury or disease incurred 
during service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 
3 Vet. App. 542 (1992).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2004).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2004).

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2004).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2004); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002). 

The appellant alleges that service connection should be 
granted for the cause of the veteran's death.  She asserted 
in her August 2003 hearing that the veteran's death was 
service related because he had complained of stomach pains 
when he was young.  She indicated that he started complaining 
of stomach pain in 1956, around two years after they were 
married.  

There are no available service medical records.  However a 
June 1947 report of physical examination prior to discharge 
from active duty reflect normal findings on examination of 
all bodily systems.  A June 1947 affidavit for Philippine 
Army Personnel reflects that the veteran had no chronological 
record of wounds or illnesses during his service.  

The only available medical records reflect that the veteran 
was hospitalized from November 24, 1997 until his death on 
November [redacted] 1997.  The report indicated that the veteran was 
a known coronary artery disease (CAD) patient and was said to 
be on a pacemaker.  He was known as a chronic obstructive 
pulmonary disease (COPD) patient.  He also was a diagnosed 
case of hepatoma, liver cirrhosis prior to this admission.  
He was conscious, coherent and not in cardiovascular 
distress, with vital signs that included blood pressure of 
110/70.  He was noted to have refused insertion of a 
nastogastric tube (NGT).  He was stable until he passed out 
melena three times and his blood pressure dropped to 80/60, 
but this responded to a unit of fresh blood.  

On the second day of admission he again passed out melena, 
and developed shortness of breath.  He was administered 
oxygen and fresh blood.  He later developed a fever and 
hematemesis, which responded to treatment.  On the third day 
he again developed hematemesis and his vital signs became 
unstable.  In spite of blood transfusions, he went into 
cardiac arrest and succumbed.

The final diagnoses from the November [redacted] hospital report was 
hypovolemic shock secondary to bleeding esophageal varices, 
hepatoma/liver cirrhosis, chronic obstructive lung disease, 
coronary artery disease, and atrial fibrillation.

According to the death certificate, the immediate cause of 
his death was due to hypovolemic shock, with antecedent cause 
due to bleeding esophageal varicies and the underlying cause 
was hepatoma, liver cirrhosis.

Appellant is noted to have submitted a statement in September 
2003 indicating that she had no additional evidence to 
submit.

An overall review of the evidence reflects that the veteran's 
death resulted from pathologies, including liver disease and 
esophageal varicies that were not shown in service, with the 
only medical evidence of such pathologies shown more than 50 
years after service.  He was shown on physical examination to 
be in excellent health in June 1947 physical, a few years 
after service.  There was no other medical evidence submitted 
in the years between 1947 and shortly before his death in 
1997.  

Nor can service connection for any disease causing or 
contributing to the veteran's death to include be granted on 
a presumptive basis.  Under Section 1101, certain disorders 
including cardiovascular disease and cirrhosis of the liver 
may warrant service connection if manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  As noted above the first 
objective evidence of any cardiovascular disease and 
cirrhosis was decades after service.  Thus, service 
connection for cause of death cannot be granted on a 
presumptive basis.

The Board finds that the preponderance of the evidence is 
against any finding of a basis to link the veteran's death 
with his period of service.  Accordingly, the preponderance 
of the evidence is against the grant of service connection 
for cause of death, and there is no doubt to be resolved. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Accrued benefits

The appellant filed her claim for accrued benefits on August 
29, 2002, more than five years after the veteran's November 
[redacted] 1997 death.  

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which he or she was entitled at the time of death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when the veteran died. 38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application. Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits. 38 C.F.R. § 3.1000(c) (2004); see 38 C.F.R. § 
3.152(b).  However, applicable law and VA regulations further 
stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2004).

At the time of the veteran's death, service connection was in 
not in effect for any disability.  The claims file contains 
no evidence that the veteran filed for any VA benefits 
whatsoever.  There was no claim, formal or informal, pending 
at the time of his death.

Based upon the evidence of record, the Board determines that 
the veteran did not have any claims, formal or informal, 
pending for a VA benefit at the time of his death in November 
1997.  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that for a surviving 
spouse to be entitled to accrued benefits, "the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision."  The Federal Circuit noted that this conclusion 
comported with its decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), wherein the Federal Circuit stated that 
a consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application. See Jones, 136 F.3d at 1300.

Moreover, the Board notes that the appellant did not file a 
claim for accrued benefits within one year from the date of 
the veteran's death. 38 C.F.R. § 3.1000(c); see 38 C.F.R. § 
3.152(b).  As noted above, her claim for benefits was filed 
in August 2002, more than five years after the veteran's 
death.  There are no communications from the appellant prior 
to that time that could be construed as a claim for accrued 
benefits.  

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death.  The claims file also reflects that 
the appellant filed her claim for accrued benefits more than 
a year after the veteran's death.  Accordingly, there is no 
legal basis to the appellant's claim for payment of accrued 
benefits.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  As 
the law, and not the evidence, is dispositive in this case, 
entitlement to payment of accrued benefits is denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

IV. Nonservice-connected death pension benefits

The Board finds that the appellant's claim for nonservice- 
connected death benefits is without legal merit.  The 
surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
(West 2002).  The term "veteran" means a person who served 
in the active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable. See 38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title.  See 38 U.S.C.A. § 107(a) 
(West 2002).

According to the veteran's service personnel records, he 
served as a recognized guerilla from June 1944 to September 
1945.  Thus, under Section 107(a), the veteran shall not be 
deemed to have had active military, naval, or air service for 
purposes of Title 38, Section 1541. See 38 U.S.C.A. § 107(a).  
See Rivera v. Principi, 2003 U.S. App. Lexis 6909 (April 10, 
2003) (unpublished).

Consequently, there is no legal basis on which the 
appellant's claim for nonservice- connected death pension 
benefits can be based.  The veteran did not have qualifying 
service under Section 1541.  As the law, and not the 
evidence, is dispositive, the appeal is denied due to the 
absence of legal merit.  See Sabonis, 6 Vet. App. at 430. The 
Board is bound by 38 U.S.C.A. § 107(a), and therefore has no 
choice but to deny the appellant's death pension claim. See 
38 U.S.C.A. §§ 501(a), 7104(c) (West 2002); 38 C.F.R. § 19.5 
(2003).


ORDER

Service connection for the cause of the veteran's death is 
denied.

The appeal for accrued benefits is denied.

Basic eligibility for nonservice-connected VA death pension 
benefits is denied.

	
	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



